 OFFSET WORKERS, UNION NO. 39OffsetWorkers,PrintingPressmen&Assistants'UnionNo.39 andTheCraftsman Press,Inc. andLocal#45-L, Lithographers and PhotoengraversInternational Union.Case 19-CD-174October 7, 1971DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by the Craftsman Press, Inc., hereinafterreferred to as the Employer, alleging that OffsetWorkers, Printing Pressmen & Assistants' Union No.39, hereinafter referred to as Local 39, had violatedSection 8(b)(4)(D) of the Act. A hearing was heldbefore Hearing Officer Timothy D. Nelson on May 19and 20, 1971.Local 45-L, Lithographers and PhotoengraversInternational Union, hereinafter referred to as Local45,Local 39, and the Employer appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereafter,Local 39, the Employer, and Local 45 filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERThe Craftsman Press, Inc., is a State of Washingtoncorporation engaged in the business of commercialprinting, with its principal office in Seattle, Washing-ton. During the past year, a representative period, itsgross volume of business exceeded $500,000 andduring the same period it purchased goods andmaterialsdirectly from points outside Washingtonvalued in excessof $50,000 and sold and shippedproducts valued in excess of $50,000 to customersoutsideWashington.We find that the CraftsmanPress, Inc., is engaged in commerce within themeaning of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVED577The partiesstipulated,and we find, that Local 39and Local 45 are labororganizationswithin themeaning ofthe Act.III.THE DISPUTEA.Work in DisputeThe dispute arises from the Employer's continuedrecognition of Local 39 as the representative of all theWeb offset operators, regardless of the previousownership of the presses they operate.B.Background and Facts of the DisputeThe Employer in 1968 purchased the stock ofMetropolitan Press, Inc., hereinafter known as Metro-politan; the plan was to completely consolidate theoperations of the two companies; for tax purposesand to benefit from the good will and customerrelationships ofMetropolitan the consolidation oc-cured over a 2-year period with Metropolitan remain-ing a separate business entity until its dissolution as acorporation on December 31, 1970.The various labor organizations representing em-ployees of Metropolitan were advised of the sale ofstock, the anticipated dates of the moving of thevarious departments and the consolidation of thecompanies.As each department was consolidatedinto the Employer's operation the employees wereoffered employment by the Employer; most accepted.The Web offset presses were moved from Metropoli-tan premises to the Employer for consolidation duringthe summer of 1970; there were 15 employees for theWeb offsets at Metropolitan and they all acceptedemployment, joining the Employer's 16 Web offsetoperators.The Employer's Web offset operators,regardless of their previous employer, all work out ofthe same location, service the same accounts, work forthe same wages and fringe benefits, and are under thesame supervisors.The Employer and Metropolitan, through theirmembership in the Printing Industry of Seattle, amultiemployer bargaining association, hereinaftercalled PIS, had collective-bargaining contracts withLocals 45 and 39. Local 45 was recognized byMetropolitan and certified by the Board in Case19-RC-1848 as the collective-bargaining representa-tive for all production workers including Web offsetoperators. Local 45 has also been recognized as thecollective-bargaining representative of certain em-ployees of the Employer, but, by contract and Boardcertification itsWeb offset operators have beenexpressly excluded from Local 45's jurisdiction; Local39 has been recognized by the Employer and certified193 NLRB No. 86 578DECISIONSOF NATIONALLABOR RELATIONS BOARDby theBoard in Case19-RC-2002as the representa-tive of its Web offset press operators.The transition for most employees from Metropoli-tan to the Employer occurred smoothly since Local 45represented most employees at both companies. As totheWeb offset operators,there was a conflict. TheEmployer notified the new employees who formerlyworked for Metropolitan that they must join Local 39pursuant to its contract that required all Web offsetoperators to be membersof Local 39. Local 45objected and claims to be the representative of anyemployee who operatesaWeboffset press that wasformerly owned by Metropolitan.Local 45 brought charges against Local 39 pursuantto the AFL-CIO internal disputes plan. On August20, 1970,an award was made in favor of Local 45;however,the Employer refused to be bound contend-ing that it was not a party to the proceeding.Local 45then invoked the arbitration provisions of its contractwith the Employer; on December 30, 1970, Local 39advised the Employer that if any Web offset work wasassigned to a nonlocal 39-memberLocal 39 wouldstrike and at approximately the same time filed a unitclarification petition in Case 19-UC-65 which wasdismissed on January 11, 1971; review of the dismissalwas denied on February16, 1971. Theaward went toLocal 45 but Local 39 continued the strike threat,contending that it was not bound.C.TheContentionsof thePartiesThe Employercontendsthat theinclusion of thepressmen who operatethe Weboffset presses former-ly owned byMetropolitan in the existing contractualunit representedby Local 39 should notbe altered.The Employerargues that the collective-bargainingcontractwith Local39 grants that union exclusiveright to representall of itsWeboffset operators; tohave two contracts in effect for the same employee,one for when he operates an offsetcontinuouslyowned by the Employerand to have a second contractin effect for when he operates an offset press 5 feetawaythat happened to have beenpreviously ownedby Metropolitanisboth inefficient and uneconomi-cal; and it is not boundby thearbitration resultingfrom the AFL-CIO internaldisputes plan, since it wasnot a partyto the proceedings.Local 39 contends that as the union certified by theBoardand traditionallyrecognizedby the Employeras the collective-bargaining representative of all itsWeb offset operators it should continue to representthem regardless of the prior ownershipof the Weboffset pressestheymay operate and that it is notbound by thearbitration between theEmployer andLocal 45,since it wasnot a partyto the proceedings.Local45 moved the Board to quash the notice of10(k) hearingon the basis that the jurisdictionaldispute has been determinedby arbitration. Local 45also contends that it should representallWeb offsetpress operators,regardlessof whom they originallyworked for, who operateWeb offset pressesprevious-ly owned byMetropolitan.Local 45arguesthat theEmployer isthe successor to Metropolitan and assuch isbound tothe latter's contract;and has beenawarded the unit twice,once by an arbitrationproceeding resulting from the union'scontractualrelationshipwith the employer and by an arbitrationproceeding resultingfrom the AFL-CIO internaldisputes plan.D.Applicability of theStatuteBefore the Board mayproceed witha determinationof thedispute pursuant to Section10(k) of the Act, itmust besatisfiedthat thereisreasonable cause tobelieve that Section8(b)(4)(D) has been violated. Inthis case,Local 39 formallyclaimed thedisputed workcontemporaneously with strike threats.We find thatLocal 39 threatenedto strikethe Employer with theobjectof requiringthe Employerto assignparticularwork toitsmembers.Local 45 citesPlasterersLocal 79 v. N.L.R.B.[Southern ConstructionCo.],440 F.2d 174 (C.A.D.C.,1970) cert.granted 401U.S. 907,in support of itscontentionthat a voluntaryadjustment of the disputehad been agreed upon.There the court held that anEmployer wasnot a necessarypartyto the settlementof a jurisdictional dispute.The Board, however, hascontinued to adhere to its positionthat the employercontrolling the work assignments and the rival unionsor groups of employees involved are all "parties tosuch dispute,"and all must approve and enter into avoluntarysettlement procedure in order to preclude ahearing and determination pursuant to Section 10(k),Lathers Union Local 104 (TheBlainePetty Company).186 NLRB No. 70.We therefore conclude that thearbitration resultingfrom the AFL-CIO internaldisputes plan and the arbitration resulting from thecontractual relationshipbetween Local 45 and theEmployer werenot effectivevoluntaryadjustments ofthe dispute,within the meaning of Section 10(k), sinceall of the parties did not participate in the proceed-ings,did not join in the submissionsto the twoarbitrators,and did notagree to bebound by thedecisions.On the basis of the entirerecord,we find that thereisreasonable cause to believethata violation ofSection 8(b)(4)(D) has occurred and that thedispute isproperly before theBoard for determination.E.Merits of the DisputeSection 10(k) of the Actrequires the Board to make OFFSET WORKERS, UNION NO. 39579an affirmative award of disputed work after givingdue consideration to various relevant factors. TheBoard has held that its determination in ajurisdiction-al dispute is an act of judgment based upon common-sense and experience, reached by balancing thosefactors involved in a particular case.1.Collective-bargaining agreementsAt all times material herein the Employer and thenow defunct Metropolitan both had collective-bar-gaining contracts, through their membership in PIS,with Local 39 and Local 45. Local 45's contract givesit jurisdiction over most of Metropolitan's employees,includingWeb offset operators; the same contractwhile giving Local 45 jurisdiction over most of theEmployer's workers expressly excludes its Web offsetoperators. Local 39's contract gives itjurisdiction overall of the Employer's Web offset operators.We find no merit in Local 45's contention that theEmployer is the successor to Metropolitan and assuch is bound to the latter's contract. We thereforefind that collective-bargaining contracts favor thecontinued recognition of Local 39 as the representa-tive for all the Employer's Web offset operators.2.Board certificationsLocal 39 was certified in Case 19-RC-2002 as theexclusive bargaining representative of the Employer'soffsetoperators;Local 45 was certified in Case19-RC-1884 as the representative of certain employ-ees of both the Employer and Metropolitan, includingMetropolitan's offset operators, but excluding theEmployer's.We find that Board certifications favorthe continued recognition of Local 39 as the repre-sentative of all the Employer's Web offset operators.3.Company practiceThe Employer has assigned the work in dispute toits employees who are members of Local 39, which isthe collective-bargaining representative of itsWeboffsetoperators.We find that company practicefavors the continued assignment of the work toemployees who are represented by Local 39.4.Relative skillsBased on the record before us we can only concludethat the skills required by the Employer are possessedequally by members of Local 39 and Local 45.5.Area and industry practiceBoth unions represent a substantial number of Weboffset operators in the Seattle area; while Local 45represents a slightly higher number of operators, wefind that the area and industry practice does not favoreither union.6.Economy and efficiencyIn the Employer's business it is often necessary foroperators to switch presses; if they finish onejob, thenext might require the use of a second press; if a jobtakes longer to complete than planned, the operatorson the next work shift might unexpectedly be requiredto finish the job using the original press. If twocontracts were in effect, one for Web offset pressesonce owned by Metropolitan and one for the Weboffset presses continuously owned by the Employer;the Employer would have to compute different wagesand fringe benefits and have different supervisors forthe operators, since supervisors are union members,every time an operator changes presses, even if foronly a 10-minute job. We find that economy andefficiency favor the continued recognition of Local 39for allWeb offset operators.Arbitration AwardsSince the Employer has not agreed to be bound bythe arbitration decision resulting from the AFL-CIOinternal disputes plan and Local 39 has not agreed tobe bound by arbitration resulting from the contractu-al relationship between the Employer and Local 45,their awards of the work involved in this proceedingare only one of the factors which we must consider inassigning the disputed work.The arbitration award resulting from the AFL-CIOinternal disputes plan was made on August 25, 1970,and found that Local 45 should continue as therepresentative of the operators of the Web offsetpresses previously owned by Metropolitan on thebasis that Local 45's contract with MetropolitansurvivedMetropolitan's purchase by the Employer.Local 45's contract specified that the contract is toremain in effect unless the sale or transfer is a bonafide sale or transfer in the normal course of business.On August 25, 1970, the arbitrator found that thecontract survived because Metropolitan remained aseparate corporation and business entity and theEmployer's advertising retained the identity of Metro-politan by stating that the two companies, Craftsmanand Metropolitan, shared the same printing facilities.However, since December 1970 when the Employer's2-year consolidation period was completed Metropol-itan ceased to exist as a corporation or separatebusiness entity and the Employer's advertising alsoreflected this change.We find that the Employer'spurchase was a bona fide sale and transfer in thenormal course of business and that Local 45'scontract does not survive.The arbitration between Local 45 and PIS resulted 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDin an award for Local 45, again based on its contractsurviving Metropolitan's purchase. Even though theaward was made on March 1, 1971, which was afterthe complete consolidation of the two companies, thearbitrator found that the sale and transfer of Metro-politan's plant was not a bona fide sale or transfer inthe normal course of business; the arbitrator alsorefused to consider the Employer's economy andefficiency of operations in making his award. We donot agree with this award, we find that it was a bonafide sale and transfer in the normal course of business,and we do take the Employer's economy andefficiency of operations into consideration.CONCLUSIONSBased upon the entire record, and after fullconsideration of all relevant factors, we conclude thatthe work in dispute should be assigned to pressmenwho are members of or represented by Local 39. Wereach this conclusion by relying on the Employer'scontracts and Board certifications recognizing Local39 as representative for the Web offset operators, thefact that the assignment of the work in dispute isconsistant with past practice, and the efficiency andeconomy of operations that will result from suchassignment.In making this determination, we are awarding thedisputed work to employees who are represented byOffsetWorkers, Printing Pressmen & Assistants'Union No. 39, but not to that union or to theirmembers. The present determination is limited to theparticular controversy which gave rise to this proceed-ing.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and on the basis of theforegoing findings and the entire record in this case,theNational Labor Relations Board makes thefollowing Determination of Dispute:Employees of The CraftsmenPress,Inc.,who aremembers of or are represented by the Offset Workers,Printing Pressmen & Assistants' Union No. 39, areentitled to the assignment of the work of operating theoffsetpresses originally owned and operated byMetropolitan Press, Inc., at the plant and premises ofThe Craftsmen Press, Inc.